


Exhibit 10.8

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of the
28th day of August, 2008, by and between MTR Gaming Group, Inc., a Delaware
corporation having its principal office at State Route 2 South, Chester, West
Virginia 26034, together with all of its subsidiaries whether now existing or
hereafter formed or acquired (collectively, the “Company”), and Edson R.
Arneault, One Riverside Drive, New Cumberland, West Virginia (the “Executive”).

 

WHEREAS, the Executive is employed by the Company in the capacity of President
and Chief Executive Officer pursuant to an Employment Agreement between the
Company and the Executive dated October 18, 2006 (the “Employment Agreement”);
and

 

WHEREAS, the Employment Agreement provides  that the Executive shall have the
non-transferable right, exercisable until September 1, 2008, to purchase the
house and real property located at One Riverside Drive, New Cumberland, West
Virginia, and/or certain surrounding acreage acquired by the Company in 2004 and
described on Schedule 4(j) of the Employment Agreement; and

 

WHEREAS, the Executive and the Company desire to extend the date by which the
Executive must exercise his right to purchase the above-described house, real
property and surrounding acreage from September 1, 2008 to September 8, 2008.

 

Now, therefore, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows:

 

1.                                       Recitals.  The recitals as set forth
above are hereby incorporated herein by reference as though more fully set
forth.

 

2.                                       Amendment to Section 4(k) of the
Employment Agreement.  Section 4(k) of the Agreement is hereby amended by
replacing each reference therein to “September 1, 2008” with “September 8,
2008”.

 

3.                                       No Further Modifications.  Except to
the extent expressly set forth herein, this Amendment does not modify the terms
and conditions of the Employment Agreement, and the terms and conditions of the
Employment Agreement (as expressly modified herein) shall remain in full force
and effect.

 

[Remainder of the Page Blank]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

/s/ Edson R. Arneault

 

  /s/ Donald J. Duffy

Edson R. Arneault

 

Donald J. Duffy,

 

 

Chairman of the Compensation

 

 

Committee

 

 

 

 

 

 

 

 

  /s/ LC Greenwood

 

 

LC Greenwood,

 

 

Member of the Compensation

 

 

Committee

 

 

 

 

 

 

 

 

  /s/ Edson R. Arenault

 

 

Edson R. Arenault

 

 

President and Chief Executive

 

 

Officer

 

2

--------------------------------------------------------------------------------

 

 
